Hill, Justice.
The defendant appeals from a jury verdict finding him guilty of murder. A life sentence was imposed.
He argues that the verdict was contrary to the evidence and law and against the weight of the evidence. In considering the general grounds, this court reviews only the sufficiency of the evidence, not its weight. Ridley v. State, 236 Ga. 147 (1) (223 SE2d 131) (1976).
Two witnesses for the state testified that they saw the defendant, male, 6'2", 195 pounds, slap the victim, female, 5'2", 104 pounds, and knock her to the floor. One of the witnesses then saw the defendant kick the victim several times about the head and abdomen. A medical *452examiner testified that the victim died two weeks later as a result of pneumonia caused by these injuries. We find the evidence sufficient to support the verdict.
Submitted February 4, 1977 —
Decided March 2, 1977.
James C. Carr, Jr., for appellant.
Lewis R. Slaton, District Attorney, Donald J. Stein, Assistant District Attorney, Arthur K. Bolton, Attorney General, Harrison Kohler, Assistant Attorney General, for appellee.
We have reviewed the court’s charge to the jury and do not find it to be prejudicial to the defendant. See Lingerfelt v. State, 238 Ga. 355, Div. 6.

Judgment affirmed.


All the Justices concur.